DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group II (claims 1 and 5-9) in the reply filed on 16 February 2021 is acknowledged.  The election without traverse was confirmed via telephone with Applicant’s representative, Jeremy Miller (#72,995), on 24 February 2021.

Drawings
The drawings are objected to because the Latin acronym that means “for example” is inconsistently characterized (see at least 1801, 1803, and 1810 in Fig. 18; there are more instances in other figures).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be 

Specification
The disclosure is objected to because of the following informalities:
The first sentence of para. 3 is grammatically incorrect and unclear.
The abbreviation “etc.” is missing a period in para. 128.  
The term “accelerometers” in para. 39 is misspelled.
Pg. 44 of the specification recites additional paragraphs number [0001]-[0004].  For the purposes of compact prosecution these paragraphs are construed as [00334]-[00337].
Appropriate correction is required.

The specification recites multiple acronyms and abbreviations.  The first instance of an acronym or abbreviation should be accompanied by the fully written term.  See, for example, at least URL, RAM, ROM, EEPROM, CD-ROM.

The use of the term “Google” and “YouTube”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.


The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1 and 5-9 are objected to because of the following informalities:  
The term “Expand bot” is misspelled as “Expand both” in line 9 of claim 1.  
The last limitation of claim 1 recites “the CLS bot uses at least the tag to selects and activates one of the Address bot, the Reach bot and Expand bot.”  This is grammatically incorrect.  “Selects and activates” should be “select and activate”.
Dependent claims 5-9 inherit the deficiencies of their respective parent claims, and are thus objected to under the same rationale. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
An “Address bot that serves media content packages to redirect the user from Topic 1, wherein Topic 1 is associated with negative emotions or behaviors” in claim 1.
A “Reach bot that serves media content packages to engage the user with Topic 2, wherein the Topic 2 is associated with positive emotions or behaviors and the Topic 2 is familiar to the user” in claim 1.
An “Expand both that serves media content packages to engage the user with Topic 3, wherein the Topic 3 is associated with positive emotions or behaviors and the Topic 3 is unfamiliar to the user” in claim 1
The “CLS bot adds a tag to the user data as being associated with one or more of Topic 1, Topic 2 and Topic 3, and then the CLS bot uses at least the tag to selects and activates one of the Address bot, the Reach bot and the Expand bot” in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim limitation “a conversational limbic system (CLS) bot associated with a user of the user device” in claim 1 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the generic placeholder “bot” is modified by the words “conversational limbic system”, which are ambiguous regarding whether they convey structure or function.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Dependent claims 5-9 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 

(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim 1 recites the limitation "the user data" in line 12 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 5-9 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

The term "Topic 1" in claims 1 and 8 is a relative term which renders the claim indefinite.  The term "Topic 1" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, the claims merely passively recite that Topic 1 is “associated with negative emotions or behaviors” in claim 1 and “relates to fear, uncertainty, depression, or agitation, or a combination thereof” in claim 8.  Similar to claim 8, the specification merely recites that Topic 1 includes “subtopics that are related to fear, uncertainty, depression and agitation.”  See para. 42 of the specification.  Thus, one of ordinary skill in the art wound not be apprised of the metes and bounds of the patent protection sought.  Dependent claims 5-9 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

The term "Topic 2" in claim 1 is a relative term which renders the claim indefinite.  The term "Topic 2" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably In particular, the claim merely passively recites that Topic 2 is “associated with positive emotions or behaviors and the Topic 2 is familiar to the user” and the specification merely recites that Topic 2 includes “subtopics that are neutral or positive, and that are familiar to a user. For example, subtopics could include a hobby, a past vacation place, a favorite song, etc.”  See para. 43 of the specification.  Thus, one of ordinary skill in the art wound not be apprised of the metes and bounds of the patent protection sought.  Dependent claims 5-9 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

The term "Topic 3" in claim 1 is a relative term which renders the claim indefinite.  The term "Topic 3" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, the claim merely passively recites that Topic 3 is “associated with positive emotions or behaviors and the Topic 3 is unfamiliar to the user” and the specification merely recites that Topic 3 includes “subtopics that are neutral or positive, and that are unfamiliar to a user. For example, subtopics could include a new skill, a new hobby, new academic area of study, a new book, a new song, etc.”  See para. 44 of the specification.  Thus, one of ordinary skill in the art wound not be apprised of the metes and bounds of the patent protection sought.  Dependent claims 5-9 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Further regarding claim 1, it is unclear whether “one of the Address bot, the Reach bot and the Expand bot” provides for one of “the Address bot” or “the Reach bot and the Expand bot” or for one of “the Address bot”, “the Reach bot”, or “the Expand bot”.  Therefore, one of ordinary skill in the art would not understand the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, the limitation is construed as the latter .

Claim 1 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: elements that allow software bots of the computing system to interact with a user device.  See, for example, at least Fig. 1 and Fig. 15.  Fig. 15 is specifically identified in the specification at para. 31 as illustrating “different embodiments of user devices in data communication with a conversational limbic computing system.”  Dependent claims 5-9 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claims 7, it is unclear what constitutes motion data, biometrics data, brain signal data, nerve signal data, and muscle data.  In particular, the specification merely recites that “one or more sensors include: one or more microphones, one or more cameras, one or more accelerometers, one or more gyroscopes, one or more biometric sensors, one or more brain signal sensors, one or more nerve signal sensors, one or more muscle signal sensors, or a combination thereof. The one or more sensors can be positioned at a distance from the user U1, or can be positioned on the user U1 as a wearable, or a combination thereof in the case of multiple sensors.”  See para. 39 of the specification.  However, it does not provide any further detail as to what biometric sensors, brain signal sensors, nerve signal sensors, or muscle signal sensors are nor what motion data, biometrics data, brain signal data, nerve signal data, and muscle data entails.  These terms are so vague that one of ordinary skill in the art would not understand the metes and bounds of the patent protection sought.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  

Claim limitation “an Address bot that serves media content packages to redirect the user from Topic 1, wherein Topic 1 is associated with negative emotions or behaviors” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure merely provides that these limitations are performed in results-based language without providing the steps, calculations, and algorithms necessary to perform the claimed functionalities.  In particular, the disclosure merely recites that “artificial intelligence”, “machine learning”, and “data science” are merely “used” or “performed”.  See, for example, at least Fig. 3 and para. 70-73, and 83-118 of the specification.  Additionally, para. 47 of the specification merely recites that “the term ‘bot’ is known in computing machinery and intelligence to mean a software robot or a software agent.  The bots described herein have artificial intelligence.”  Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.  See MPEP 2181(II)(B).  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Dependent claims 5-9 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claim limitation “a Reach bot that serves media content packages to engage the user with Topic 2, wherein the Topic 2 is associated with positive emotions or behaviors and the Topic 2 is familiar to the user” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, 

Claim limitation “an Expand both that serves media content packages to engage the user with Topic 3, wherein the Topic 3 is associated with positive emotions or behaviors and the Topic 3 is unfamiliar to the user” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure merely provides that these limitations are performed in results-based language without providing the steps, calculations, and algorithms necessary to perform the claimed functionalities.  In particular, the disclosure merely recites that “artificial intelligence”, “machine learning”, and “data science” are merely “used” or “performed”.  

Claim limitation “the CLS bot adds a tag to the user data as being associated with one or more of Topic 1, Topic 2 and Topic 3, and then the CLS bot uses at least the tag to selects and activates one of the Address bot, the Reach bot and the Expand bot” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure merely provides that these limitations are performed in results-based language without providing the steps, calculations, and algorithms necessary to perform the claimed functionalities.  In particular, the disclosure merely recites that “artificial intelligence”, “machine learning”, and “data science” are merely “used” or “performed”.  See, for example, at least Fig. 2 and 6-8, and para. 165-202 of the specification.  Additionally, para. 47 of the specification merely recites that “the term ‘bot’ is known in computing machinery and intelligence to mean a software robot or a software agent.  The bots described herein have artificial intelligence.”  Mere reference to a general purpose computer with appropriate programming without providing an explanation of 

Claim limitation “the CLS bot computes one or more psychological scores for the user using the user data and the tag, and uses the one or more psychological scores to select and activate one of the Address bot, the Reach bot and the Expand bot” in claim 9 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure merely provides that these limitations are performed in results-based language without providing the steps, calculations, and algorithms necessary to perform the claimed functionalities.  In particular, the disclosure merely recites that “artificial intelligence”, “machine learning”, and “data science” are merely “used” or “performed”.  See, for example, at least Fig. 6 and 8, and para. 116, 181, 230, and 313 of the specification.  Additionally, para. 47 of the specification merely recites that “the term ‘bot’ is known in computing machinery and intelligence to mean a software robot or a software agent.  The bots described herein have artificial intelligence.”  Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b)  or pre-

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, the disclosure fails to provide sufficient written description for “an Address bot that serves media content packages to redirect the user away from TOPIC 1, wherein Topic 1 is associated with negative emotions or behaviors; a Reach bot that serves media content packages to engage the user with Topic 2, wherein the Topic 2 is associated with positive emotions or behaviors and the Topic 2 is familiar to the user; an Expand both that serves media content packages to engage the user with Topic 3, wherein the Topic 3 is associated with positive emotions or behaviors and the Topic 3 is unfamiliar to the user; and wherein the CLS bot adds a tag to the user data as being associated with one or more of Topic 1, Topic 2 and Topic 3, and then the CLS bot uses at least the tag to selects and activates one of the Address bot, the Reach bot and the Expand bot” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The disclosure merely provides that 

Regarding claim 5, the disclosure fails to provide sufficient written description for “wherein the user data comprises one or more of: audio data and visual data” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  In particular, the 

Regarding claim 6, the disclosure fails to provide sufficient written description for “wherein the user data comprises text data, which is derived from audio data detected by the user device” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  In particular, the disclosure merely recites that “one or more sensors include: one or more microphones, one or more cameras, one or more accelerometers, one or more gyroscopes, one or more biometric sensors, one or more brain signal sensors, one or more nerve signal sensors, one or more muscle signal sensors, or a combination thereof. The one or more sensors can be positioned at a distance from the user U1, or can be positioned on the user U1 as a wearable, or a combination thereof in the case of multiple sensors.”  See para. 39 of the specification.  In short, while the specification examples that “text [may be] derived from 

Regarding claim 7, the disclosure fails to provide sufficient written description for “wherein the user data comprises one or more of motion data, biometrics data, brain signal data, nerve signal data and muscle signal data” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  In particular, the disclosure merely recites that “one or more sensors include: one or more microphones, one or more cameras, one or more accelerometers, one or more gyroscopes, one or more biometric sensors, one or more brain signal sensors, one or more nerve signal sensors, one or more muscle signal sensors, or a combination thereof. The one or more sensors can be positioned at a distance from the user 

Regarding claim 9, the disclosure fails to provide sufficient written description for “wherein the CLS bot computes one or more psychological scores for the user using the user data and the tag, and uses the one or more psychological scores to select and activate one of the Address bot, the Reach bot and the Expand bot.” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The disclosure merely provides that these limitations are performed in results-based language without providing the steps, calculations, and algorithms necessary to perform the claimed functionalities.  In particular, the disclosure merely recites that “artificial intelligence”, “machine learning”, and “data science” are merely “used” or “performed”.  See, for example, at least Fig. 6 and 8, and para. 116, 181, 230, and 313 of the specification.  Additionally, para. 47 of the specification merely recites that “the term ‘bot’ is known in computing machinery and intelligence to mean a software robot or a software agent.  The bots described herein have artificial intelligence.”  Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  Dependent claims 5-9 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 5-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
The claims are directed to a product (a system) which fall under the four statutory categories (STEP 1: YES).
Independent claim 1 recites serv[ing] media content packages to redirect the user away from TOPIC 1, wherein Topic 1 is associated with negative emotions or behaviors; serv[ing] media content packages to engage the user with Topic 2, wherein the Topic 2 is associated with positive emotions or behaviors and the Topic 2 is familiar to the user; serv[ing] media content packages to engage the user with Topic 3, wherein the Topic 3 is associated with positive emotions or behaviors and the Topic 3 is unfamiliar to the user; and add[ing] a tag to the user data as being associated with one or more of Topic 1, Topic 2 and Topic 3, and then us[ing] at least the tag to select [one of Topic 1, Topic 2, and Topic 3] and [serve the associated media content packages].  The dependent claims further recite wherein the user data comprises one or more of: audio data and visual data; or wherein the user data comprises text data, which is derived from audio data detected; or wherein the user data comprises one or more of motion data, biometrics data, brain signal data, nerve signal data and muscle signal data; or wherein the Topic 1 relates to fear, uncertainty, depression, or agitation, or a combination thereof; or comput[ing] one or more psychological scores for the user using the user data and the tag, and us[ing] the one or more psychological scores to select [one of Topic 1, Topic 2, and Topic 3] and 
This judicial exception is not integrated into a practical application because the claims do not include additional elements that are sufficient to integrate the exception into a practical application under the factors set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019).  Such factors include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.

The independent and dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the factors set forth in 2014 Interim Guidance on Patent Subject Matter Eligibility, 79 Fed. Reg. 74618 (December 16, 2014), as cited in MPEP 2106.  Such factors include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  As identified in Step 2A, Prong 2, above, the claimed process does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  Although the claims recite components (identified in Step 2A, Prong 2) for performing at least some of the recited functions, these elements are recited at a high level of generality and are not tied to performing any of the steps of the claimed method.  This is evidenced by at least Fig. 1, 2, and 13-17 which illustrate the components as generic images or non-descript black boxes.  Further evidence is provided by the specification.  See, for example, at least para. 38, 39, 47, 266-277, 284, 285, 305, 333, and lines 11-24 of pg. 44 (construed as para. 334-337).  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Furthermore, this also evidences that the components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  For example, para. 47 identifies that “the term ‘bot’ is known in computing machinery and intelligence to mean a software robot or a software agent. The bots described herein have artificial intelligence.”  This also applies to the identification of the data used as audio, visual, text, motion, biometrics, brain signal, nerve signal, or muscle signal data which are merely adding insignificant pre-solution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea) also found to not add significantly more in Parker v. Flook.  This further evidences that the claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  Further evidence of this is found at para. 335 of the specification which identifies that “the steps may be performed in differing order, or steps may be added, deleted, or modified.”  Viewed as a whole, these additional claim elements do not provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself (STEP 2B: NO).  Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Strubbe et al. (US 6,731,307) discloses an interaction simulator which analyzes the user’s mental state and/or personality.
Gilad-Barach et al. (US 2015/0140527) discloses providing intervention suggestion information to a user, for the purpose of changing a psychological state of 
Suskind et al. (US 2016/0171971, US 9,710,613, and US 2017/0220922) disclose an interactive avatar for helping the user learn skills associated with emotional and physical regulation, social skills, executive functioning, and interpersonal communication.
Newell et al. (US 10,091,554) discloses media content recommendation systems and methods based on the user’s emotional state during a life event.
Gao et al. (US 2018/0331839) discloses an emotionally intelligent chat engine that analyzes user statements and surrounding environmental data detect the user’s emotional state and surround environments and tailors conversational responses based on the analyses.
Ogawa et al. (US 10,831,839) discloses Applicant’s computing architecture and bots that are the foundation of the instant application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311.  The examiner can normally be reached on Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/D.E.L/Examiner, Art Unit 3715                                                                                                                                                                                                        
/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715